Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF EARLIEST REPORTED EVENT  MAY 26, 2008 ECOLOCAP SOLUTIONS INC. (Exact name of Registrant as specified in its charter) NEVADA 000-51213 20-0909393 (State or other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification Number) 740, St-Maurice Street Suite 102 Montreal H3C 1L5 (Address of principal executive offices) (514) 876-3907 (Registrants telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 1.01: Entry into Material Definitive Agreements. On May 26, 2008, Ecolocap Solutions (Canada) Inc. (ECOS), the Company's wholly owned subsidiary has executed an Emission Reduction Purchase Agreement (ERPA) with Tan Hiep Phuc Electricity Construction Joint-Stock Company for the purchase of the 50,000 units of certified CER anticipated to be generated per year by the Tien Giang 10 MW Fired Rice Husk Power Plant  CDM Project Proponent for the period from June, 2008 to December 31, 2019; On June 10, 2008, ECOS executed an Emission Reduction Purchase Agreement (ERPA) with Lao Cai Energy & Resources Investment Joint-Stock Company, Viet Nam for the purchase of the 50,000 units of certified CER anticipated to be generated per year by the Nam Xay Noi Hydro Power  CDM Project Proponent for the period from June 10, 2008 to December 31, 2012. ECOS has an option of extension for two additional periods of seven years, from 2013 to 2026, under the same terms with the exception of the price per unit that would need to be renegotiated; On June 10, 2008, ECOS executed an Emission Reduction Purchase Agreement (ERPA) with Tuan Anh Hydraulic Development and Construction Investment Corporation, Viet Nam (Tuan Anh HDC., Corp.) for the purchase of the 50,000 units of certified CER anticipated to be generated per year by the Ban Nhung Hydro Power  CDM Project Proponent for the period from June 10, 2008 to December 31, 2012. ECOS has an option of extension for two additional periods of seven years, from 2013 to 2026, under the same terms with the exception of the price per unit that would need to be renegotiated; On July 14, 2008, ECOS executed an Emission Reduction Purchase Agreement ( RPA with Hunan Valin Xiangtan Iron & Steel Co., Ltd. for the purchase of the certified CER anticipated to be generated per year by the XISC Power Generation Using Steam from Coke Dry Quenching Project for the period from July 23, 2008 toDecember 31, 2012. ECOS has a right of first refusal to renegotiate the ERPA for the extension period between 2013 to 2026. The terms of the ERPA would need to be renegotiated; On July 14, 2008, ECOS executed an Emission Reduction Purchase Agreement (ERPA) with Xiangtan Iron & Steel Group Co., Ltd. (XISC) for the purchase of the 148.621 units of certified CER anticipated to be generated per year by the XISC Power Generation Using Waste Heat from Sintering System (WHR) for the period from July 14, 2008 to December 31, 2012. ECOS has an option of extension for two additional periods of seven years, from 2013 to 2026, under the same terms with the exception of the price per unit , which would need to be renegotiated; On July 20, 2008, ECOS executed an Emission Reduction Purchase Agreement (ERPA) with Hebi Coal Industry (Group) Co., LTD (HCIC) for the purchase of the certified CER 2 anticipated to be generated per year by the XCIC Project-Using Waste Heat from Gangue Brickkiln to Generate Power (WHR) for the period from July 20, 2008 to December 31, 2012. ECOS has an option of extension for two additional periods of seven years, from 2013 to 2026, under the same terms with the exception of the price per unit , which would need to be renegotiated; On July 23, 2008, ECOS executed an Emission Reduction Purchase Agreement (ERPA) with Hebei Jinlong Cement Group Co., Ltd (HJLCC) for the purchase of the certified CER anticipated to be generated per year by the HJLCC Project-Using Waste Heat from Cement Kiln to Generate Power for the period from July 31, 2008 to December 31, 2012. ECOS has an option of extension for two additional periods of seven years, from 2013 to 2026, under the same terms with the exception of the price per unit , which would need to be renegotiated; On August 5, 2008, ECOS executed an Emission Reduction Purchase Agreement (ERPA) with Bao Tan Hydro Electric Joint-Stock Company for the purchase of the certified CER anticipated to be generated per year by Dam Bor Hydro Power for the period from 2008 to 2012, evaluated at 24,000 units of CERs per year. The crediting period is expires on December 31 st , 2026. ECOS has an option of extension for two additional periods of seven years, from 2013 to 2026, under the same terms with the exception of the price per unit , which would need to be renegotiated; On August 5, 2008, ECOS executed an Emission Reduction Purchase Agreement (ERPA) with Construction and Infrastruction Development Joint-Stock Company Number Nine for the purchase of the 50,000 units of certified CER anticipated to be generated per year by the Then Sin Hydro Power project for the period from August 2 nd , 2008 to December 31, 2012. The crediting period is up expires on December 31 st , 2026. ECOS has an option of extension for two additional periods of seven years, from 2013 to 2026, under the same terms with the exception of the price per unit , which would need to be renegotiated; On October 17, 2008, ECOS executed an Emission Reduction Purchase Agreement ( RPA with Xinjiang Xiangjianfeng Energy and Technology Development Co., Ltd. for the purchase of the certified CER anticipated to be generated per year by the Xinjiang Xiangjianfeng Urumqi Dabancheng 200MW Windfarm 1 st Phase-49.5MW project for the period from October 17, 2008 to December 31, 2012. The crediting period expires on December 31 st , 2026. ECOS has an option of extension for two additional periods of seven years, from 2013 to 2026, under the same terms with the exception of the price per unit , which would need to be renegotiated; On October 19, 2008, ECOS executed an Emission Reduction Purchase Agreement (ERPA) with Hebei Fengda Metallized Pellet Co., Ltd. for the purchase of One Million 3 units of certified CER anticipated to be generated per year by the Hebei Fengda Metallized Pellet project for the period from October 19, 2008 to December 31, 2012. The crediting period is expires on December 31 st , 2026. ECOS has an option of extension for two additional periods of seven years, from 2013 to 2026, under the same terms with the exception of the price per unit , which would need to be renegotiated; On October 21, 2008, ECOS executed an Emission Reduction Purchase Agreement ( RPA with Shandong Chengzeyuan Environment Protection Engineering Co., Ltd. for the purchase of the certified CER anticipated to be generated per year by the Treatment of Urban Domestic Refuse and Resource Utilization in Pingyuan Country project for the period from October 21, 2008 to December 31, 2012. The crediting period expires on December 31 st , 2026. ECOS has an option of extension for two additional periods of seven years, from 2013 to 2026, under the same terms with the exception of the price per unit , which would need to be renegotiated ; On October 23, 2008, ECOS has executed an Emission Reduction Purchase Agreement (ERPA) with Leshan Kingssun Group Co., Ltd. for the purchase of the certified CER anticipated to be generated per year by the Huangdan Hydro-station Technical Expansion & Automation Retrofit project for the period from October 23, 2008 to December 31, 2012. The crediting period expires on December 31 st , 2026. ECOS has an option of extension for two additional periods of seven years, from 2013 to 2026, under the same terms with the exception of the price per unit , which would need to be renegotiated; The ERPA agreements provide that upon registration of each project, ECOS will endeavor to implement each project in accordance with a detailed description of the project submitted for validation prepared in accordance with the Kyoto Rules (PDD) and other documents describing the implementation and economics of the project at it's own risk and expense. Execution of 4 Technical Service Agreements. In conjunction with the October 17 th , 2008 Emission Reduction Purchase Agreement (ERPA) executed by and between Ecolocap Solutions (Canada) Inc. (ECOS), the Company's wholly owned subsidiary, and Xinjiang Xiangjianfeng Energy and Technology Development Co., Ltd. (X
